Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   June 03, 2015

The Court of Appeals hereby passes the following order:

A15D0400. IN THE INTEREST OF: B. E. Q. T., A CHILD (FATHER).

      On January 27, 2015, the juvenile court entered an order terminating the
parental rights of the father of B. E. Q. T. Ninety-eight days later, on May 5, 2015,
the father filed an application for discretionary appeal.         An application for
discretionary appeal must be filed within 30 days of the entry of the order or
judgment to be appealed.       See OCGA § 5-6-35 (d).          The filing deadline is
jurisdictional, and this Court is unable to accept an untimely application. See Crosson
v. Conway, 291 Ga. 220 (1) (728 SE2d 617) (2012).
      Although the juvenile court purported to grant the father an extension of time
to file an application, it lacked authority to do so. Gable v. State, 290 Ga. 81, 85 (2)
(a) (720 SE2d 170) (2011) (“Because a discretionary application must be filed only
in an appellate court, see OCGA § 5-6-35 (d), a trial court may not grant an extension
of the time to file the application pursuant to OCGA § 5-6-39.”) (Emphasis supplied).
Instead, an applicant must request an extension from this Court, within the original
30-day filing period. Id.; see also Court of Appeals Rule 31 (g).
      Because the father did not make a timely request for an extension before this
Court, we have no basis for excusing his failure to comply with the 30-day deadline
set forth in OCGA § 5-6-35 (d). Accordingly, this application is hereby DISMISSED
for lack of jurisdiction.
Court of Appeals of the State of Georgia
                                     06/03/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.